DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Souder et al., (U.S. Patent # 7,516,221).
Regarding claim 1, Souder disclose a system comprising: an operational cluster located at an operational site, the operational cluster having a first plurality of nodes and a first shared storage pool, the first shared storage pool including local storage of one or more of the first plurality of nodes, a recovery cluster, in communication with the operational cluster, and located at a recovery site, the recovery cluster having a second plurality of nodes and a second shared storage pool, the second shared storage pool including local storage of one or more of the second plurality of nodes (Fig. 1, Fig. 2, col. 4, lines 4-21, multi-node computer system, a cluster farm is a set of nodes that is organized into groups of nodes, referred to as clusters, shared storage, nodes in a cluster farm may be in the form of computers interconnected via a network, the nodes in the cluster may be automatically transferred between clusters within the farm through software control without the need to physically reconnect the node from one cluster to another, clusterware provides to remove a node from a cluster from a cluster and to provision the node to a cluster); wherein each node of the first plurality of nodes and each node of the second plurality of nodes comprises a hypervisor, a user virtual machine, and storage (col. 5, lines 6-19, a multi-node database server comprises multiple server instances that can run on multiple nodes, several instances of multi-node database server can in fact run on the same node, each database instance running on a node and governing and facilitating access to a particular database, thereby providing functionality of a hypervisor and instances are virtual machines); an available resource pool, located at the recovery site, comprising a plurality of unallocated nodes, the plurality of unallocated nodes comprising a plurality of unallocated complete nodes, a plurality of unallocated compute nodes, or combinations thereof (col. 9, lines 20-46, cluster level, Farm level, provisioning and quiescing instances among existing nodes in the cluster, resources can be allocated between services are the nodes in a cluster, the pool of nodes for a cluster is dynamic, e.g. node 370 is added to the cluster of multi-node database server 222); and a cluster manager, located at the recovery site and in communication with the recovery cluster, configured to, responsive to receipt of an indication of a recovery event from the operational cluster, dynamically add an unallocated compute node of the plurality of unallocated compute nodes to the recovery cluster to support failover (col. 11, lines 20-36, database director responsible for monitoring service performance of services and for migrating database sessions between database instances of database, initiate adjustments to resource allocations in order to remedy the service-level violations; col. 14, lines 51-59, Farm director allocates nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 2, Souder disclose, wherein the cluster manager is further configured to: in response to an indication that the operational cluster is restored, de-allocate the unallocated compute node of the plurality of unallocated compute nodes from the recovery cluster and to the available resource pool (col. 14, lines 51 to col. 15, lines 1-8, Farm director is responsible for allocating nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 3, Souder disclose, wherein the cluster manager is further configured to: reassign the unallocated compute node of the plurality of unallocated compute nodes to another recovery site to receipt of another indication of another recovery event from the operational cluster (col. 14, lines 51 to col. 15, lines 1-8, Farm director is responsible for allocating nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 4, Souder disclose, wherein the cluster manager is configured to select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the unallocated compute node of the plurality of unallocated compute nodes (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 5, Souder disclose, wherein the cluster manager is configured to select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the recovery cluster (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 6, Souder disclose, wherein the cluster manager is configured to select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a comparison between an amount of compute resources provided by the unallocated compute node of the plurality of unallocated compute nodes and an amount of compute resources required by the operational cluster (col. 8, lines 59-65, col. 9, lines 1-14).
Regarding claim 7, Souder disclose, wherein the operational cluster located at the operational site and the recovery cluster located at the recovery site are collocated (col. 4, lines 58-65, col. 6, lines 51-65).
Regarding claim 8, Souder disclose, wherein the operational cluster located at the operational site is remote from the recovery cluster located at the recovery site (col. 14, lines 51-65).
Regarding claim 9, Souder disclose, wherein the operational cluster located at the operational site is located in a cloud, and the recovery cluster located at the recovery site is located on premise (col. 4, lines 1-10, 51-57).
Regarding claim 10, Souder disclose, at least one non-transitory computer readable medium comprising instructions which, when executed, cause a computing system to: receive an indication of a recovery event from an operational cluster located at an operational site, the recovery event indicative of a failure at the operational cluster, the operational cluster having a plurality of operational nodes and an operational shared storage, wherein the operational shared storage includes local storage of one or more of the plurality of operational nodes (Fig. 1, Fig. 2, col. 4, lines 4-21, multi-node computer system, a cluster farm is a set of nodes that is organized into groups of nodes, referred to as clusters, shared storage, nodes in a cluster farm may be in the form of computers interconnected via a network, the nodes in the cluster may be automatically transferred between clusters within the farm through software control without the need to physically reconnect the node from one cluster to another, clusterware provides to remove a node from a cluster from a cluster and to provision the node to a cluster); and based on receipt of the indication of the recovery event, dynamically add an unallocated compute node of a plurality of unallocated compute nodes to a recovery cluster located at a recovery site, wherein the addition supports failover, and wherein the recovery cluster includes a plurality of recovery nodes and a recovery shared storage, wherein the recovery shared storage includes local storage of one or more of the plurality of recovery nodes (col. 11, lines 20-36, database director responsible for monitoring service performance of services and for migrating database sessions between database instances of database, initiate adjustments to resource allocations in order to remedy the service-level violations; col. 14, lines 51-59, Farm director allocates nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster). 
Regarding claim 11, Souder disclose, wherein the instructions when executed, further cause the computing system to: in response to an indication that the operational cluster is restored, de-allocate the unallocated compute node of the plurality of unallocated compute nodes from the recovery cluster and to an available resource pool located at the recovery site, wherein the available resource pool comprises the plurality of unallocated nodes (col. 14, lines 51 to col. 15, lines 1-8, Farm director is responsible for allocating nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 12, Souder disclose, wherein the instructions when executed, further cause the computing system to: in response to receipt of another indication of another recovery event from the operational cluster, reassign the unallocated compute node of the plurality of unallocated compute nodes located at the available resource pool to another recovery site (col. 14, lines 39-59, col. 8, lines 27-39). 
Regarding claim 13, Souder disclose, wherein the instructions for dynamically adding the unallocated compute of the plurality of compute nodes to the recovery cluster comprises instructions which, when executed, cause the computing system to: select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the unallocated compute node (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 14, Souder disclose, wherein the instructions for dynamically adding the unallocated compute of the plurality of compute nodes to the recovery cluster comprises instructions which, when executed, cause the computing system to: select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the recovery cluster (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 15, Souder disclose, wherein the instructions for dynamically adding the unallocated compute of the plurality of compute nodes to the recovery cluster comprises instructions which, when executed, cause the computing system to: select the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a comparison between an amount of compute resources provided by the unallocated compute node and an amount of compute resources required by the operational cluster (col. 8, lines 59-65, col. 9, lines 1-14).
Regarding claim 16, Souder disclose, wherein the operational cluster located at the operational site is remote from the recovery cluster located at the recovery site (col. 14, lines 51-65).
Regarding claim 17, Souder disclose a method comprising: receiving, at a cluster manager located at a recovery site, an indication of a recovery event from an operational cluster located at an operational site, and dynamically adding, by the cluster manager, an unallocated compute node of a plurality of unallocated compute nodes to a recovery cluster located at the recovery site, wherein the addition of the unallocated compute node supports failover (col. 11, lines 20-36, database director responsible for monitoring service performance of services and for migrating database sessions between database instances of database, initiate adjustments to resource allocations in order to remedy the service-level violations, col. 14, lines 51-59, Farm director allocates nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 18, Souder disclose, further comprising: de-allocating the dynamically allocated unallocated compute node from the recovery cluster and to an available resource pool located at the recovery site based at least in part on receiving, at the cluster manager and by the operational cluster, an indication that the operational cluster is restored (col. 14, lines 51 to col. 15, lines 1-8, Farm director is responsible for allocating nodes between clusters in a cluster farm, shuffling nodes between them by removing a node from one cluster and provisioning the node to another cluster).
Regarding claim 19, Souder disclose, reassigning, based at least in part on receiving another indication of another recovery event from the operational cluster and at the cluster manager, the unallocated compute node to another recovery site, wherein the reassigning supports failover (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 20, Souder disclose, wherein selecting the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the unallocated compute node (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 21, Souder disclose, where selecting the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a rack location of the recovery cluster (col. 14, lines 39-59, col. 8, lines 27-39).
Regarding claim 22, Souder disclose, wherein selecting the unallocated compute node of the plurality of unallocated compute nodes to dynamically add to the recovery cluster based at least in part on a comparison between an amount of compute resources provided by the unallocated compute node and an amount of compute resources required by the operational cluster (col. 8, lines 59-65, col. 9, lines 1-14).
Regarding claim 23, Souder disclose, wherein the operational cluster located at the operational site is remote from the recovery cluster located at the recovery site (col. 14, lines 51-65).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2015/0370502 to Aron et al., relates to a secondary storage system to provide data to non-production workloads in conjunction with performing data backup and protection tasks.
U.S. Patent Appl. Pub. # 2015/0339200 to Madduri et al., relates to performing intelligent disaster recovery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114